Citation Nr: 0604871	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-36 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran's served on active duty from February 1943 to 
November 1945, and from January 1946 to January 1947.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).

A motion to advance this case on the Board's docket was 
received by the Board in December 2005, and granted by the 
Board in January 2006, for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran's service medical records contain no evidence 
of tinnitus in service.

2.  A current diagnosis of tinnitus is of record.

3.  There is no medical evidence of record that relates the 
veteran's tinnitus to his active military service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  In this case, the veteran's claim was 
filed, and initial adjudication had taken place, prior to the 
veteran being notified of the VCAA provisions.  The United 
States Court of Appeals for Veterans Claims (Court), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV), required a remand to 
provide those provisions to a claimant prior to appellate 
review, as the decision in DAV did not allow the Board to 
remedy the lack of VCAA notification on its own.  
Accordingly, after the veteran's appeal was remanded by the 
Board, the RO sent the veteran a letter in January 2005, with 
a copy to his representative, in which he was informed of the 
requirements needed to substantiate his claims for service 
connection for tinnitus, as well as notice of what part of 
that evidence he should provide, and notice of what part VA 
would attempt to obtain.  The veteran was also notified of 
the evidence received by VA.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini, 17 Vet. 


App. at 412.  The veteran was notified of the need for VA 
examinations, and they were accorded him in April 2002 and 
April 2003.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statement of the case what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records show no evidence of 
tinnitus in service.  The veteran's service personnel records 
reveal that he was a construction machine operator in 
service.  The evidence of record shows that he first reported 
experiencing tinnitus in February 2003.  

Subsequent to service, private audiological evaluations from 
August 1992 and March 1996 specifically show that the veteran 
reported not having tinnitus.  An April 2001 VA audiological 
consultation record noted that the veteran reported 
experiencing both inservice noise exposure and postservice 
occupational noise exposure.  An additional April 2001 VA 
treatment record noted that the veteran reported having 
problems with his hearing aids.  Specifically, he stated that 
he could never set them properly; the setting was either too 
high or too low, and as a result, he would constantly hear a 
"buzz, buzz, buzz."  A November 2001 private audiological 
evaluation also specifically noted that the veteran reported 
not having tinnitus.  A December 2001 letter from the 
veteran's private audiologist stated that the veteran was 
exposed to noise both during service and during postservice 
employment.  During an April 2002 VA audiological 
examination, the veteran denied experiencing significant 
tinnitus.  

An April 2003 VA audiological examination noted that the 
veteran reported a two month history of bilateral "periodic 
ringing" tinnitus, but only during the day when he had his 
hearing aids in place.  The tinnitus did not bother him at 
night.  The veteran reported that his tinnitus lasted from 
ten to twenty minutes per episode, but stopped whenever he 
removed his hearing aids.  The examiner noted that as the 
tinnitus was not present during the examination, it could not 
be evaluated.  It was concluded that as the veteran reported 
first experiencing tinnitus in February 2003, its onset was 
"much too remote" from the time of service.  VA treatment 
records dated in December 2003 and January 2004, 
respectively, show that the veteran had a consultation for, 
and was issued, new hearing aids from the VA Medical Center.

The medical evidence of record does not show that the 
veteran's tinnitus was incurred in service.  No pertinent 
medical records showing that the veteran reported or was 
diagnosed with tinnitus exist following service until the 
April 2003 VA audiological examination.  VA treatment records 
note that in addition to inservice noise exposure, the 
veteran was exposed to occupational noise for many years 
subsequent to service.  Additionally, the only objective 
evidence of record finds that the veteran's tinnitus is not 
related to his military service, due to its late onset.  


There are no opinions of record which state otherwise.  
Accordingly, service connection for tinnitus is not 
warranted.

The veteran's representative, in his December 2005 informal 
hearing presentation, stated that the veteran's appeal should 
be remanded to obtain additional records showing the 
veteran's status as a combat veteran, and for an additional 
VA examination, where the veteran's tinnitus would be 
specifically examined, and an opinion as to its etiology 
would be given.  The veteran's two Department of Defense Form 
DD-214, Armed Forces of the United States Report of Transfer 
of Discharge, are of record.  These show not only that the 
veteran was a construction machine operator in service, but 
that he received the Combat Infantryman Badge and other 
decorations confirming participation in combat.  Therefore, 
that the claimant qualifies as a combat veteran under 
38 U.S.C.A. § 1154(b) is not in dispute.  His statements that 
he was exposed to acoustic trauma in service are considered 
credible and consistent with his military service.

Additionally, the veteran reported tinnitus during his April 
2003 VA examination; despite the fact that the tinnitus was 
not present on examination, the VA examiner gave a diagnosis 
of tinnitus.  The examiner was able to do so at that time 
because tinnitus is only determinable by subjective 
reporting; there is no objective "test" for tinnitus.  
Accordingly, the veteran's tinnitus did not need to be 
present during the VA examination for the examiner to make a 
diagnosis.  However, the VA examiner did state that the onset 
of the veteran's tinnitus much too remote to be related to 
inservice noise exposure.  This opinion was based on review 
of the veteran's claims file.  Accordingly, the VA examiner's 
opinion as to the etiology of the veteran's tinnitus is both 
sufficient and probative, and an additional examination or 
opinion to decide the veteran's claim is unnecessary.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

Service connection for tinnitus is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


